 

Exhibit 10.1

 

March 26, 2009

 

Nova Biofuels Seneca, LLC
614 Shipyard Road
Seneca, IL  61360

 

Attn.:      Ken Hern

 

Re:                               Nova Biofuels Seneca, LLC — -Fifth Limited
Waiver of Defaults

 

Dear Mr. Hern:

 

Reference is hereby made to the Credit Agreement dated as of December 26, 2007
(as amended from time to time, the “Credit Agreement”) among Nova Biofuels
Seneca, LLC, as Borrower (the “Borrower”), the lenders party thereto (the
“Lenders”), WestLB AG, New York Branch, as Administrative Agent (the
“Administrative Agent”), Collateral Agent, Issuing Bank, Lead Arranger and Sole
Bookrunner, and Sterling Bank, as Accounts Bank.  Capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to them in the Credit
Agreement.

 

The Borrower has failed to make the principal payment in the amount of $540,000
and the interest payment in the amount of $758,160.94 that was due on
February 2, 2009.  Pursuant to Section 9.01(a) of the Credit Agreement,
(i) failure to pay principal when due, and (ii) failure to pay interest within
three Business Days from the date when due, each constitute an Event of Default
(the “Payment Defaults”).  By letters dated February 3, 2009, February 17, 2009,
March 2, 2009 and March 18, 2009 the Administrative Agent agreed to waive the
requirements of Section 9.01(a) of the Credit Agreement as they relate to
payment of principal and interest first for a period from February 2, 2009
through and including February 17, 2009, then for a period from February 18,
2009 through and including March 3, 2009, then for a period from March 3, 2009
through and including March 20, 2009 and then for a period from March 20, 2009
through and including March 27, 2009.  Pursuant to the letters dated March 2,
2009 and March 18, 2009, the Administrative Agent also agreed to waive the
requirements of certain applicable subsections of Section 9.01 of the Credit
Agreement as they related to those certain additional Events of Default
identified on the Exhibit A attached to each such letter.

 

Borrower has informed Administrative Agent that certain other Events of Default
have occurred and remain outstanding under the Credit Agreement, or are
anticipated to occur in the immediate future, under Sections 9.01(c), 9.01(d),
9.01(j)(i) and 9.01(o) of the Credit Agreement

 

 

--------------------------------------------------------------------------------


 

due to the failure of Borrower to comply with certain other covenants under and
provision of the Credit Agreement as required by such Sections  9.01(c),
9.01(d), 9.01(j)(i) and 9.01(o), all as more specifically identified on
Exhibit A attached hereto (such existing and anticipated Events of Default,
together with the Payment Defaults, the “Specified Defaults”).  By its signature
below, Borrower hereby represents and warrants that, as of the date hereof, no
Event of Default has occurred and remains continuing under the Credit Agreement
other than the Specified Defaults.

 

In order to allow the Borrower to continue to evaluate its financial condition
and prospects and to avoid the occurrence of a Default or an Event of Default,
the Borrower has requested that the Lenders  agree to an additional waiver of
the requirements under Sections 9.01(a), 9.01(c), 9.01(d), 9.01(j)(i) and
9.01(o) of the Credit Agreement (the “Waiver”) for the period from March 27,
2009 through 11:59 PM EST on and including March 30, 2009 (the “Waiver Period”)

 

The Administrative Agent, on behalf of, and with the approval of, Lenders
constituting Required Lenders under the Credit Agreement, hereby waive, during
the Waiver Period, and only during the Waiver Period, the requirements of
Sections 9.01(a), 9.01(c), 9.01(d), 9.01(j)(i) and 9.01(o) of the Credit
Agreement as they relate to all of the Specified Defaults.  Immediately upon the
expiration of the Waiver Period, automatically and without any further action by
the Administrative Agent or the Lenders or any other party, all of the terms and
provisions set forth in the Credit Agreement with respect to all obligations and
covenants thereunder that are waived hereunder shall have the same force and
effect as if this Waiver had not been entered into by the parties hereto, and
the Administrative Agent and the Lenders shall have all of the rights and
remedies afforded to them under the Financing Documents as though the Waiver had
not been entered into.

 

As consideration for the Waiver, the Borrower covenants and agrees as follows: 
(i) the Borrower shall promptly remit to the Administrative Agent drafts of any
Tolling Agreements that it is considering entering into with any third parties;
and (ii) during the Waiver Period, Borrower shall not make any payments or
transfers of cash or cash equivalents to, for or on behalf of, any affiliate of
the Borrower, including, without imitation, the payment of any management fee to
Nova Biosource Services, LLC and any licensing fee to Nova Biosource
Technologies, LLC.

 

All of the terms and conditions of the Credit Agreement and all other Financing
Documents remain in full force and effect, and none of such terms and conditions
are, or shall be construed as, otherwise amended or modified, and (except as
expressly set forth above) nothing herein shall constitute a waiver by the
Lenders of any Default or Event of Default, or, shall

 

 

2

--------------------------------------------------------------------------------


 

constitute a waiver by the Lenders of any right, power or remedy available to
the Lenders or the other Senior Secured Parties under the Financing Documents,
whether any such defaults, rights, powers or remedies presently exist or arise
in the future.

 

This letter shall for all purposes be considered a Financing Document and shall
be governed by, construed and interpreted in accordance with, the laws of the
State of New York without regard to principles of conflict of laws (other than
Section 5-1401 of the New York General Obligations Law).

 

Please confirm your agreement with the foregoing by countersigning below and
returning a copy to me.

 

 

Sincerely yours,

 

 

 

 

WestLB AG, New York Branch, as
Administrative Agent and Lender under the Credit Agreement

 

 

 

 

 

 

/s/ Horst Kleinecke

 

Name:

Horst Kleinecke

 

Title:

Executive Director

 

 

 

 

/s/ Christopher Nunn

 

Name:

Christopher Nunn

 

Title:

Director

 

 

 

 

AGREED TO AND ACCEPTED
AS OF THE DATE FIRST WRITTEN ABOVE:

 

Nova Biofuels Seneca, LLC, as Borrower under the Credit Agreement

 

By:

/s/ Kenneth T. Hern

 

 

 

Name:

Kenneth T. Hern

 

 

 

Title:

President

 

 

 

 

3

--------------------------------------------------------------------------------


 

Exhibit A

 

Additional Events of Default

 

1.                                       Borrower has not, and will not prior to
the end of the Waiver Period, complied with the requirements of
Section 7.01(c)(ii) of the Credit Agreement to pay and discharge all Contractual
Obligation as the same shall become due and payable, as Borrower has elected to
delay payments on certain of its unsecured accounts payable obligations,
including amounts payable to Lipid Logistics, LLC under the Feedstock Agreement,
due to its current liquidity issues.  These ongoing failures to pay amounts
owing to Lipid Logistics, LLC under the Feedstock Agreement also constitute a
separate Event of Default under Section 9.01(j)(i).

 

2.                                       As previously disclosed by Borrower to
Administrative Agent, Borrower has begun taking actions to convert all of its
existing feedstock and other raw material inventory into biodiesel and other
saleable Products, to cease the acquisition of new feedstock and other raw
material inventory and to otherwise reduce its operating expenses, including
through the reduction of Borrower’s workforce.  As a result of these actions,
Borrower anticipates that, at some point prior to the end of the Waiver Period,
Borrower will not be in compliance with the requirements of
Section 7.01(d)(iv) of the Credit Agreement to continue to engage in business of
the same type as was conducted on the Closing Date, and an Event of Abandonment,
as contemplated by Section 9.01(o) of the Credit Agreement, may be deemed to
have occurred.

 

3.                                       Borrower has not, and will not prior to
the end of the Waiver Period, complied with the requirements of
Section 7.01(j) of the Credit Agreement regarding adoption of an Operating
Budget.

 

4.                                       Borrower has not, and will not prior to
the end of the Waiver Period, complied with the requirements of
Section 7.01(l)(i) of the Credit Agreement to take all actions necessary to
prevent termination or cancellation of the Feedstock Agreement, as Borrower has
elected to delay payments on amounts payable to Lipid Logistics, LLC under the
Feedstock Agreement due to its current liquidity issues.  These ongoing failures
to pay amounts owing to Lipid Logistics, LLC under the Feedstock Agreement also
constitute a separate Event of Default under Section 9.01(j)(i).

 

 

4

--------------------------------------------------------------------------------


 

5.                                       Borrower has, since the Closing Date,
failed to comply with the technical requirements of Section 7.01(s) of the
Credit Agreement to formally prepare and provide to Administrative Agent
certified calculations of Borrower’s Debt Service Reserve Required Amount,
Historical Debt Service Coverage Ratio and Prospective Debt Service Coverage
Ratio (although the information needed to perform such calculations has been
provided by Borrower to Administrative Agent in connection with Borrower’s
financial statement reporting under the Credit Agreement).

 

6.                                       Borrower has not, since the Closing
Date, and will not prior to the end of the Waiver Period, complied with the
requirements of Section 7.01(t)(ii) of the Credit Agreement to provide updated
Financial Models upon the occurrence of the conditions and circumstances
specified in such Section 7.01(t)(ii).

 

7.                                       Borrower has not, since the Closing
Date, and will not prior to the end of the Waiver Period, complied with the
requirements of Section 7.01(u) of the Credit Agreement to maintain certain
Interest Rate Protection Agreements in the amounts required by such
Section 7.01(u).

 

8.                                       Borrower has not, since the Closing
Date, and will not prior to the end of the Waiver Period, complied with the
requirements of Section 7.01(v) of the Credit Agreement to propose a Commodity
Risk Management Plan nor has Borrower maintained any Commodity Hedging
Arrangements.

 

9.                                       Borrower has not, and will not prior to
the end of the Waiver Period, complied with the requirements of Section 7.03(a),
(b) and Section 7.03(c) of the Credit Agreement regarding the delivery of annual
audited financial statements for Borrower and a related Financial Officer’s
Certificate and the delivery of quarterly financial statements for Borrower and
a related Financial Officer’s Certificate.

 

10.                                 Borrower has not, since the Closing Date,
and will not prior to the end of the Waiver Period, complied with the
requirements of Section 7.03(o) of the Credit Agreement regarding the delivery
of Operating Statements.

 

 

5

--------------------------------------------------------------------------------